 


113 S1214 : All-American Flag Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session 
S. 1214 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2014 
Referred to the Committee on Oversight and Government Reform 
 
AN ACT 
To require the purchase of domestically made flags of the United States of America for use by the Federal Government. 
 
 
1.Short titleThis Act may be cited as the All-American Flag Act. 
2.Requirement for purchase of domestically made United States flags for use by Federal Government 
(a)In generalExcept as provided under subsection (b), only such flags of the United States of America, regardless of size, that are 100 percent manufactured in the United States, from articles, materials, or supplies 100 percent of which are grown, produced, or manufactured in the United States, may be acquired for use by the Federal Government. 
(b)WaiverThe head of an executive agency may waive the requirement under subsection (a) on a case-by-case basis upon a determination that— 
(1)the application of the limitation would cause unreasonable costs or delays to be incurred; or 
(2)application of the limitation would adversely affect a United States company. 
(c)Amendment of Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council established under section 1302 of title 41, United States Code, shall amend the Federal Acquisition Regulation to implement this section. 
(d)DefinitionsIn this section: 
(1)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code. 
(2)Federal Acquisition RegulationThe term Federal Acquisition Regulation has the meaning given the term in section 106 of title 41, United States Code. 
3.Effective dateSection 2 shall apply to purchases of flags made on or after 180 days after the date of the enactment of this Act. 
4.Consistency with international agreementsThis Act shall be applied in a manner consistent with United States obligations under international agreements. 
Passed the Senate September 16, 2014.Nancy Erickson,Secretary 
